


Exhibit 10.3


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of February 13, 2009, between DEEP DOWN, INC., a Nevada corporation
(“Borrower”), and WHITNEY NATIONAL BANK, a national banking association (the
“Lender”).  Capitalized terms used but not defined in this Amendment have the
meaning given them in the Credit Agreement (defined below).
 
RECITALS
 
A.           Borrower and Lender entered into that certain Credit Agreement
dated as of November 11, 2008 (as amended by First Amendment to Credit Agreement
dated December 18, 2008, and as further amended, restated, or supplemented, the
“Credit Agreement”).
 
B.           Borrower and Lender have agreed to amend the Credit Agreement,
subject to the terms and conditions of this Amendment.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1.           Amendments to Credit Agreement.
 
(a)           Section 1.1 of the Credit Agreement is amended to delete the
defined terms “Guarantor,” “Loan Documents,” “Permitted Debt,” and “Permitted
Liens” in their entirety and replace them with the following:
 
“Guarantor means each of, and Guarantors means all of, (a) Deep Down Inc., a
Delaware corporation, ElectroWave USA, Inc., a Nevada corporation, Mako
Technologies, LLC, a Nevada limited liability company, Flotation Technologies,
Inc., a Maine corporation, and Deep Down International Holdings, LLC, a Nevada
limited liability company, (b) any of Borrower’s other Subsidiaries, or (c) any
other Person which signs a Guaranty.”
 
“Loan Documents means (a) this Agreement, certificates and requests delivered
under this Agreement, and exhibits and schedules to this Agreement, (b) the
Notes, (c) all Guaranties, (d) the Security Documents, (e) all Swap Contracts,
(f) all other agreements, documents, and instruments in favor of Lender ever
delivered in connection with or under this Agreement, and (g) all renewals,
extensions, amendments, modifications, supplements, restatements, and
replacements of, or substitutions for, any of the foregoing.”
 
“Permitted Debt means (a) the Obligation, (b) Debt arising from endorsing
negotiable instruments for collection in the ordinary course of business, (c)
purchase money Debt and capital lease obligations incurred in the ordinary
course of business which, in the aggregate do not exceed $250,000, (d) Debt
among the Companies and guaranties by any Company of Permitted Debt, (e) Debt
existing on the Closing Date and described on Schedule 1.2, (f) indemnities
arising under agreements entered into by any Company in the ordinary course of
business, (g) trade payables, Tax liabilities and other current liabilities
incurred in the ordinary course of business, (h) any Debt approved in writing by
Lender after the Closing Date, (i) if Borrower requests in writing that Lender
increase the amount of its Commitment or approve additional credit extensions to
Borrower and Lender declines to do so, Borrower may obtain Funded Debt from a
third party in an amount equal to or less than the amount of the credit
requested pursuant to such written request, and (j) the TD Bank Debt to the
extent that the aggregate principal amount of the TD Bank Debt does not at any
time exceed $2,500,000.
 

 

--------------------------------------------------------------------------------

 

Permitted Liens means (a) Liens securing the Obligation, (b) Liens existing on
the Closing Date and described on Schedule 1.2, (c) Liens which secure purchase
money Debt and capital lease obligations permitted under clause (c) of the
definition of Permitted Debt, (d) easements, rights-of-way, encumbrances and
other restrictions on the use of real property which do not materially impair
the use thereof, (e) Liens for Taxes; provided that, (i) no amounts are due and
payable and no Lien has been filed or agreed to, or (ii)  the validity or amount
thereof is being contested in good faith by lawful proceedings diligently
conducted, and reserve or other provision required by GAAP has been made, (f)
judgments and attachments permitted by Section 11.4, (g) pledges or deposits
made to secure payment of workers’ compensation, unemployment insurance or other
forms of governmental insurance or benefits or to participate in any fund in
connection with workers’ compensation, unemployment insurance, pensions or other
social security programs, (h) rights of offset or statutory banker’s Liens
arising in the ordinary course of business in favor of commercial banks;
provided that, any such Lien shall only extend to deposits and property in
possession of such commercial bank and its Affiliates, (i) good-faith pledges or
deposits made in the ordinary course of business to secure (i) performance of
bids, tenders, trade contracts (other than for the repayment of borrowed money)
or leases, (ii) statutory obligations, or (iii) surety or appeal bonds, or
indemnity, performance or other similar bonds, which, in the aggregate under
this clause (i), do not exceed $50,000 at any time, (j) Liens (other than for
Taxes) imposed by operation of law (including Liens of mechanics, materialmen,
warehousemen, carriers and landlords and similar Liens); provided that, (i) the
validity or amount thereof is being contested in good faith by lawful
proceedings diligently conducted, (ii) reserve or other provision required by
GAAP has been made, and (iii) within 60 days after the entry thereof, levy and
execution thereon have been (and continue to be) stayed or payment thereof is
covered in full by insurance (subject to the customary deductible), (k) Liens
which secure any Company’s obligations under any lease for equipment used by
such Company in the ordinary course of its business, (l) Liens which secure the
Funded Debt permitted under clause (i) of the definition of Permitted Debt, and
(m) Liens arising pursuant to the TD Bank Loan Documents.”
 
(b)           Section 1.1 of the Credit Agreement is further amended to add the
following new defined terms in the appropriate alphabetical order:
 
“Deep Down International means Deep Down International Holdings, LLC, a Nevada
limited liability company, which is or will become a direct wholly-owned
subsidiary of Borrower.”


“Flotation Technologies means Flotation Technologies, Inc., a Maine corporation.


Flotation Technologies Real Estate means that certain real property located at
20 Morin Street, Biddeford, Maine 04005.”

 
2

--------------------------------------------------------------------------------

 



“TD Bank means TD Bank, N.A., a national banking association.


TD Bank Debt means the indebtedness owed by Flotation Technologies to TD Bank
pursuant to the TD Bank Loan Documents which (a) does not, in the aggregate
principal amount, at any time exceed $2,500,000, and (b) is secured solely by
the TD Bank Loan Documents.


TD Bank Loan Agreement means that certain Loan Agreement dated February 13,
2009, between Flotation Technologies, as borrower, and TD Bank.


TD Bank Loan Documents means (a) the TD Bank Loan Agreement, (b) the TD Bank
Mortgage, and (c) all other documents and instruments executed in connection
therewith.


TD Bank Mortgage means that certain Mortgage and Security Agreement dated
February 13, 2009, from Flotation Technologies to TD Bank, pursuant to which
Flotation Technologies granted a lien on the Flotation Technologies Real Estate
in favor of TD Bank to secure the repayment of the TD Bank Debt.


TD Bank Negative Pledge means the prohibition on the pledge of assets by
Flotation Technologies set forth in Section 23 of the TD Bank Mortgage.”


(c)           Section 6.1 of the Credit Agreement is amended to delete the
second sentence thereof in its entirety and replace it with the following:
 
“Each Company shall execute all applicable Security Documents to pledge all of
the Collateral it owns, provided that, Flotation Technologies shall not be
required to grant a Lien on the Flotation Technologies Real Estate in favor of
Lender.”


(d)           Section 9.2 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
“9.2  Liens.  No Company shall create, incur, or permit any Lien upon any of its
assets, except Permitted Liens.  No Company shall enter into any agreement
(other than the Loan Documents and the TD Bank Loan Documents) prohibiting the
creation or assumption of any Lien upon its assets or revenues or prohibiting or
restricting the ability of any Company to amend or otherwise modify this
Agreement or any other Loan Document.”


(e)           The Credit Agreement is further amended to add the following new
Section 11.12 in the appropriate numerical order:
 
“11.12 Default Under Other Debt Documents.  A default or an event of default
exists under the TD Bank Loan Agreement or any other TD Bank Document.”


2.           Schedule 7.2.  Schedule 7.2 to the Credit Agreement is deleted in
its entirety and replaced with Schedule 7.2 attached hereto.
 
3.           Schedule 7.12.  Schedule 7.12 to the Credit Agreement is deleted in
its entirety and replaced with Schedule 7.12 attached hereto.
 

 
3

--------------------------------------------------------------------------------

 

4.           Schedule 7.16.  Schedule 7.16 to the Credit Agreement is deleted in
its entirety and replaced with Schedule 7.16 attached hereto.
 
5.           Conditions.  This Amendment shall be effective once each of the
following have been delivered to Lender:
 
(a)           this Amendment executed by Borrower and Lender;
 
(b)           Guarantors’ Consent and Agreement;
 
(c)           a Joinder Agreement in Proper Form, pursuant to which Deep Down
International becomes a Guarantor under the Guaranty;
 
(d)           a Joinder Agreement in Proper Form, pursuant to which Deep Down
International becomes a “Debtor” under, and as defined in, the Security
Agreement and grants a lien on all of its assets in favor of Lender;
 
(e)           Officer’s Certificate from Deep Down International certifying as
to incumbency of officers, specimen signatures, articles of incorporation and
bylaws, and resolutions adopted by its Board of Directors authorizing its
execution of this Amendment and the Joinder Agreements pursuant to which Deep
Down International will become a party to the Guaranty and the Security
Agreement;
 
(f)           Intercreditor Agreement among TD Bank, Lender, Flotation
Technologies, and Borrower;
 
(g)           executed copies of the TD Bank Loan Documents; and
 
(h)           such other documents as Lender may reasonably request.
 
6.           Representations and Warranties.  Borrower represents and warrants
to Lender that (a) it possesses all requisite power and authority to execute,
deliver and comply with the terms of this Amendment, (b) this Amendment has been
duly authorized and approved by all requisite corporate action on the part of
Borrower, (c) no other consent of any Person (other than Lender) is required for
this Amendment to be effective, (d) the execution and delivery of this Amendment
does not violate its organizational documents, (e) the representations and
warranties in each Loan Document to which it is a party are true and correct in
all material respects on and as of the date of this Amendment as though made on
the date of this Amendment (except to the extent that such representations and
warranties speak to a specific date), (f) it is in full compliance with all
covenants and agreements contained in each Loan Document to which it is a party,
and (g) no Default or Potential Default has occurred and is continuing.  The
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment.  No investigation by Lender is
required for Lender to rely on the representations and warranties in this
Amendment.
 

 
4

--------------------------------------------------------------------------------

 

7.           Scope of Amendment; Reaffirmation; Release.  All references to the
Credit Agreement shall refer to the Credit Agreement as amended by this
Amendment.  Except as affected by this Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as amended by this
Amendment) and any other Loan Document, the terms of the Credit Agreement shall
control and such other document shall be deemed to be amended to conform to the
terms of the Credit Agreement.  Borrower hereby reaffirms its obligations under
the Loan Documents to which it is a party and agrees that all Loan Documents to
which they are a party remain in full force and effect and continue to be legal,
valid, and binding obligations enforceable in accordance with their terms (as
the same are affected by this Amendment).  Borrower hereby releases Lender from
any liability for actions or omissions in connection with the Credit Agreement
and the other Loan Documents prior to the date of this Amendment.
 
8.           Miscellaneous.
 
(a)           No Waiver of Defaults.  Except as expressly set out above, this
Amendment does not constitute (i) a waiver of, or a consent to, (A) any
provision of the Credit Agreement or any other Loan Document not expressly
referred to in this Amendment, or (B) any present or future violation of, or
default under, any provision of the Loan Documents, or (ii) a waiver of Lender’s
right to insist upon future compliance with each term, covenant, condition and
provision of the Loan Documents.
 
(b)           Form.  Each agreement, document, instrument or other writing to be
furnished Lender under any provision of this Amendment must be in form and
substance satisfactory to Lender and its counsel.
 
(c)           Headings.  The headings and captions used in this Amendment are
for convenience only and will not be deemed to limit, amplify or modify the
terms of this Amendment, the Credit Agreement, or the other Loan Documents.
 
(d)           Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or
reimburse Lender on demand for all its reasonable out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, and execution
of this Amendment, including, without limitation, the reasonable fees and
disbursements of Lender’s counsel.
 
(e)           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of each of the undersigned and their respective successors
and permitted assigns.
 
(f)           Multiple Counterparts.  This Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document.  All counterparts must be construed together to constitute one
and the same instrument.  This Amendment may be transmitted and signed by
facsimile or portable document format (PDF).  The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually-signed originals and shall be binding on Borrower and
Lender.  Lender may also require that any such documents and signatures be
confirmed by a manually-signed original; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile or PDF
document or signature.
 
(g)           Governing Law.  This Amendment and the other Loan Documents must
be construed, and their performance enforced, under Texas law.
 

 
5

--------------------------------------------------------------------------------

 

(h)           Entirety.  The Loan Documents (as amended hereby) Represent the
Final Agreement Between Borrower and Lender and May Not Be Contradicted by
Evidence of Prior, Contemporaneous, or Subsequent Oral Agreements by the
Parties.  There Are No Unwritten Oral Agreements among the Parties.
 


[Signatures are on the following page.]
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 





 
The Amendment is executed as of the date set out in the preamble to this
Amendment.
 
 

 

 
BORROWER:


DEEP DOWN, INC.,
a Nevada corporation




By: /s/ Eugene L. Butler                           
Eugene L. Butler
Chief Financial Officer




LENDER:


WHITNEY NATIONAL BANK,
a national banking association




By: /s/ Paul W. Cole                                
Paul W. Cole
Vice President

 
 


 

Signature Page to the Second Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

GUARANTORS’ CONSENT AND AGREEMENT
 
TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
As an inducement to Lender to execute, and in consideration of Lender’s
execution of, this Amendment, each of the undersigned hereby consents to this
Amendment and agrees that this Amendment shall in no way release, diminish,
impair, reduce or otherwise adversely affect the obligations and liabilities of
the undersigned under the Guaranty executed by the undersigned in connection
with the Credit Agreement, or under any Loan Documents, agreements, documents or
instruments executed by the undersigned to create liens, security interests or
charges to secure any of the Obligation (as defined in the Credit Agreement),
all of which are in full force and effect.  Each of the undersigned further
represents and warrants to Lender that (a) the representations and warranties in
each Loan Document to which it is a party are true and correct in all material
respects on and as of the date of this Amendment as though made on the date of
this Amendment (except to the extent that such representations and warranties
speak to a specific date), (b) it is in full compliance with all covenants and
agreements contained in each Loan Document to which it is a party, and (c) no
Default or Potential Default has occurred and is continuing.  Each Guarantor
hereby releases Lender from any liability for actions or omissions in connection
with the Loan Documents prior to the date of this Amendment.  This Consent and
Agreement shall be binding upon the undersigned, their successors and permitted
assigns, and shall inure to the benefit of Lender, and its successors and
assigns.
 
 

 

 
GUARANTORS:
 
ELECTROWAVE USA, INC.,
a Nevada corporation


FLOTATION TECHNOLOGIES, INC.,
a Maine corporation


MAKO TECHNOLOGIES, LLC,
a Nevada limited liability company


DEEP DOWN INC.,
a Delaware corporation




By: /s/ Eugene L. Butler                                     
Eugene L. Butler
Chief Financial Officer of each of the foregoing companies

 
 


Guarantors' Consent and Agreement to Second Amendment to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 7.2
Subsidiaries


1. 
Electrowave USA, Inc., a Nevada corporation
15473 East Freeway
Channelview, Texas 77530
Borrower’s percentage ownership:  100%

 


2. 
Mako Technologies, LLC, a Nevada limited liability company
125 Mako Lane
Morgan City, Louisiana 70380
Borrower’s percentage ownership:  100%

 


3. 
Deep Down, Inc., a Delaware corporation
15473 East Freeway
Channelview, Texas 77530
Borrower’s percentage ownership:  100%

 


4. 
Flotation Technologies, Inc., a Maine corporation
20 Morin Street
Biddeford, Maine 04005
Borrower’s percentage ownership:  100%

 


5. 
Deep Down International Holdings, LLC, a Nevada limited liability company
15473 East Freeway
Channelview, Texas 77530
Borrower’s percentage ownership:  100%

 











Schedule 7.2 - Page 1
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 7.12
 
Place of Business


Place of Business and Chief Executive Office of each Company:
 
DEEP DOWN, INC., DEEP DOWN INC., ELECTROWAVE USA, INC., DEEP DOWN INTERNATIOANL
HOLDINGS, LLC,  AND MAKO TECHNOLOGIES, LLC


15473 East Freeway
Channelview, Texas 77530




FLOATION TECHNOLOGIES, INC.


20 Morin Street
Biddeford, Maine 04005




Location of Books and Records for each Company:
 
DEEP DOWN, INC., DEEP DOWN INC., ELECTROWAVE USA, INC., DEEP DOWN INTERNATIONAL
HOLDINGS, LLC, AND MAKO TECHNOLOGIES, LLC


15473 East Freeway
Channelview, Texas 77530




FLOATION TECHNOLOGIES, INC.


20 Morin Street
Biddeford, Maine 04005







Schedule 7.12 - Page 1
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 7.16
 
Material Agreements


1.           Subordinated Debenture issued by Borrower to Charter Capital
Holdings, LP, in the amount of $500,000.00, with interest at a rate of six
percent (6%) per annum and a maturity date of March 31, 2011.


2.           The TD Bank Loan Documents.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Schedule 7.16 - Page 1

--------------------------------------------------------------------------------
